Citation Nr: 0807550	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-05 495	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1. Whether reduction of the veteran's disability compensation 
benefits to one-half the 10 percent rate, effective May 22, 
2005, due to incarceration, was proper under the provisions 
of 38 U.S.C.A. § 5313. 

2. Entitlement to a rating in excess of 10 percent for a left 
knee disability.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to October 1986 and from September 1987 to January 
1989.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested a Travel Board 
hearing; however, he failed to appear on the date it was 
scheduled, in March 2006.  

The veteran's February 2006 VA Form 9, Substantive Appeal, 
raises the issues of reopening a claim of service connection 
for a personality disorder and of a claim of service 
connection for post-traumatic stress disorder.  An April 2006 
letter also raises the issue of entitlement to Vocational 
Rehabilitation benefits.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for any appropriate action.

The issue pertaining to the rating of the left knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. In July 2005, the veteran notified VA that he had been 
incarcerated; VA confirmed that he was incarcerated in Utah 
State Prison for three felony charges and the term of his 
incarceration exceeded 60 days; the rating for his service-
connected disability at the time was 10 percent.

2. In a September 2005 letter, VA notified the veteran that 
it was reducing his compensation payments to one-half of the 
10 percent rate, effective May 22, 2005.

3. In November 2005, VA notified the veteran and his 
dependent spouse, C. W., that C. W. was entitled to an 
apportionment of the remaining portion of the withheld 
benefits, effective retroactively from May 22, 2005.
CONCLUSION OF LAW

The Board does not have jurisdiction in the matter of the 
propriety of the reduction of the veteran's compensation 
benefits under § 5313 as the matter is rendered moot by 
disbursement of the full amount of the compensation warranted 
by his rating to him and his spouse (via apportionment).  
38 U.S.C.A. § 5313, 7104, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.665, 20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  

Under applicable regulation, there is a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
who is entitled to compensation who is incarcerated in a 
state penal institution for a period in excess of sixty days 
for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at less than 20 percent, the 
veteran will receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. 
§ 3.665(a)(d). 

In July 2005 correspondence, the veteran informed VA that he 
was incarcerated at the Utah State Prison.  VA confirmed with 
the Utah State Prison that he had been confined there since 
March 22, 2005 for conviction on three felony charges and 
that he was not scheduled for release until April 26, 2006.  

At the time of the veteran's incarceration, service 
connection was in effect for fracture of the left patella 
with history of quadriceps atrophy and degenerative changes, 
rated 10 percent.

In September 2005, the RO notified the veteran that his 
compensation payments were being reduced to one-half of the 
10 percent rate he had been receiving, as mandated by law, 
because of his conviction for a felony and incarceration for 
more than 60 days.  The reduction was made effective from May 
22, 2005, the 61st day of his incarceration.  This letter 
also informed him that his dependents might be entitled to an 
apportioned share of his benefits during his incarceration.  
The RO also sent a separate letter to the veteran's dependent 
spouse, C. W., informing her that she may be entitled to an 
apportionment of the veteran's VA benefits during his 
incarceration and that the apportionment would be granted 
based on need.

In November 2005, after reviewing the financial information 
submitted by C. W., the RO notified the veteran, and also 
C. W., that C. W. was entitled to receive an apportionment of 
his benefits, effective from May 22, 2005.  This 
apportionment was equal to the remaining portion of the 
veteran's benefits that had been withheld from him because of 
his incarceration.  See 38 C.F.R. § 3.665(e) ("All or part 
of the compensation not paid to an incarcerated veteran may 
be apportioned to the veteran's spouse, child or children and 
dependent parents on the basis of individual need.").

The veteran argues that his benefits should not have been 
reduced because his family was under a financial hardship 
since he was in prison.  However, his argument was favorably 
addressed by the subsequent November 2005 action of 
apportionment.  As noted, this apportionment was made 
retroactive to May 22, 2005, the date the veteran's 10 
percent benefit payments were reduced to one-half of that 
rate.  The record shows a November 2005 letter notified the 
veteran that the apportionment had been made; he has not 
argued that the apportionment of his benefits was improper; 
in fact, his argument as to why his benefit payments should 
not have been reduced was for the exact reason why an 
apportionment was granted - to help his family financially 
during the time he was incarcerated.  The retroactive 
apportionment returned to his dependent spouse all benefit 
payments that had been withheld and no overpayment of 
benefits was ever assessed.  Hence, the issue of whether the 
reduction was proper is moot, since, essentially, a reduction 
was not implemented.  

As the issue of the propriety of the reduction is moot, there 
remains no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
it must be dismissed.


ORDER

The appeal regarding the propriety of the reduction under 
38 U.S.C.A. § 5313 is dismissed as moot.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing an NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, an August 2004 rating decision denied, in pertinent 
part, a rating in excess of 10 percent for the veteran's 
service-connected left knee disability.  In a September 2004 
statement (submitted on a VA Form 9, Substantive Appeal, 
form) the veteran alleged that his left knee had gotten worse 
because of degenerative changes, lack of strength, sharp 
pain, swelling, and stiffness and that it was affecting his 
employment.  On review of this statement, the Board finds 
that it may indeed be reasonably construed as a NOD with the 
August 2004 rating decision's denial of a rating in excess of 
10 percent for the service-connected left knee disability.  A 
SOC has not been issued in this matter.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs the 
Board must remand the case and instruct the RO that the issue 
remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time, and 
will only be before the Board if the appellant files a timely 
substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of the rating of the rating for 
the veteran's service-connected left knee 
disability.  The appellant must be advised 
of the time limit for filing a substantive 
appeal, and that, in order for the Board to 
have jurisdiction in this matter, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal, this matter 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


